UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-22208 Valued Advisers Trust (Exact name of registrant as specified in charter) 2960 North Meridian Street Ste. 300 Indianapolis, IN 46208 (Address of principal executive offices) (Zip code) Brian Blomquist Huntington Asset Services, Inc. 2960 North Meridian Street Ste. 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code: 317-917-7028 Date of Fiscal year end: Various Date of Reporting Period:July 1, 2010 –June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (Secs. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Sec. 3507. Quarterly Report of Proxy Voting Record Fund/Fund Family Name: Geier Strategic Total Return Fund Geier Strategic Total Return Fund Date of Fiscal Year End:October 31 Date of Reporting Period: April 1, 2011-June 30, 2011 Security Name Ticker Security ID/CUSIP Meeting Date Description of Matter/Proposal Proposed by Management (M) or Shareholders (S) Vote? (Yes or No) Vote For, Against or Abstain Fund Cast its Vote For or Against Management Atlas Pipeline Partners 8.75% APL 04939MAE9 ? Tender Offer -For every $1k principal amount of notes, holders will receive $1k in cash, plus accrued interest Yes Option 0 – take no action Chesapeake Energy Corp 6.875% CHK 165167CE5 ? Tender Offer – For every $1k principal amount of notes, holders will receive $1090 in cash, plus accrued & unpaid interest Yes Option 1 – receive cash El Paso Corporation EP 28336L-109 5/17/11 Election of Directors M Yes For For El Paso Corporation EP 28336L-109 5/17/11 Approval of the advisory vote on executive compensation. M Yes For For El Paso Corporation EP 28336L-109 5/17/11 Advisory vote on frequency of the advisory vote on executive compensation M Yes For For El Paso Corporation EP 28336L-109 5/17/11 Ratification of the appointment of Ernst & Young as independent registered public accounting firm M Yes For For Freeport-McMoran Copper & Gold FCX 35671D-857 6/15/11 Election of Directors M Yes For For Freeport-McMoran Copper & Gold FCX 35671D-857 6/15/11 Approval, on an advisory basis, of the compensation of named executive officers M Yes For For Freeport-McMoran Copper & Gold FCX 35671D-857 6/15/11 Approval, on an advisory basis, of the frequency of future advisory votes on thecompensation of named executive officers M Yes For For Freeport-McMoran Copper & Gold FCX 35671D-857 6/15/11 Ratification of the appointment of independent registered public accounting firm M Yes For For Freeport-McMoran Copper & Gold FCX 35671D-857 6/15/11 Selection of candidate with environmental expertise to be recommended for election to the company’s BOD S Yes Against For GoodYear Tire & Rubber Co 10.5% 382550AZ4 Partial Call, No Response Required No Abstain Newmont Mining Corporation NEM 4/19/11 Election of Directors M No Newmont Mining Corporation NEM 4/19/11 Ratify appointment of PricewaterhouseCoopers LLP as the Company’s Independent Auditor M No Newmont Mining Corporation NEM 4/19/11 Approve the Advisory Resolution Relating to Exec Compensation M No Newmont Mining Corporation NEM 4/19/11 Vote 1 year on the frequency of Stockholders Votes on Exec Compensation M No Quarterly Report of Proxy Voting Record Fund/Fund Family Name: The Golub Group Equity Fund Date of Fiscal Year End:01/31 Date of Reporting Period: July 1, 2010 –June 30, 2011 Security Name Ticker Security ID/CUSIP Meeting Date Description of Matter/Proposal Proposed by Management (M) or Shareholders (S) Vote? (Yes or No) Vote For, Against or Abstain Fund Cast its Vote For or Against Management Medtronic, Inc.
